Citation Nr: 1112837	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  10-46 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for traumatic amputation of the right index and middle fingers.

2.  Entitlement to an evaluation in excess of 20 percent for unfavorable ankylosis of the right ring and little fingers.

3.  Entitlement to special monthly compensation based on loss of use of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a February 2011 Travel Board hearing.

The Board also notes that, the June 2010 rating decision also denied entitlement to special monthly compensation based on loss of use the right hand.  Although the RO did not issue a statement of the case addressing special monthly compensation based on loss of use of the hand, the Board finds that the Veteran's notice of disagreement effectively addressed that issue as well.  The Board finds that that the claim for special monthly compensation based on loss of use of the right hand is intertwined with the claims for increased ratings for the right hand disabilities.  See generally Rice v. Shinseki, 22 Vet. App. 447, 449, 454 (2009).  As such, the issue of entitlement to special monthly compensation for loss of use of the right hand is properly before the Board and is addressed in the decision below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran is presently receiving the highest possible schedular rating for his service-connected traumatic amputation of the right index and middle fingers.

2.  The Veteran is presently receiving the highest possible schedular rating for his service-connected unfavorable anklyosis of the right ring and little fingers.

3.  The Veteran has loss of use of right hand; the acts of grasping, manipulation, etc. of the right hand would be equally served by an amputation stump at a site of election below the elbow with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for traumatic amputation of the right index and middle fingers have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5146 (2010).  

2.  The criteria for a rating in excess of 20 percent for unfavorable ankylosis of the right ring and little fingers have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5219 (2010).

3.  The criteria for special monthly compensation based on loss of use of the right hand have been met.  38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. § 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in February 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the increased rating claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board finds that the VA examination is adequate to allow proper adjudication of the issues on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2011 Travel Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Factual Background

The evidence shows that the Veteran sustained a traumatic amputation of his right second and third digits in January 1945 during the Battle of the Bulge.

In March 2010, the Veteran submitted color photographs of his right hand depicting the amputation of the index and middle fingers.  In an accompanying written statement, he reported that suffered from weakness in the hand and that he could no longer turn the ignition key of his car without using this left hand to assist the right hand.  He also reported that he cannot hold tools such as hammers or pliers and that lifting objects is also very limited.  He indicated that tasks such as buttoning shirts and eating with a knife are difficult, if not impossible. 

Private x-rays of the right hand conducted in February 2010 revealed amputation with deformity of the second right and third digits with severe degenerative changes of the first metacarpal carpal joint bilaterally.  There were also prominent degenerative changes involving the proximal interphalangeal joints of the right fourth and fifth digits.  

On VA examination in March 2010, in addition to the problems reported above, the Veteran alleged that over the past 10 years his right hand problems have been getting worse.  

Examination revealed an absence of the right second and third digit at the metacarpophalangeal joint.  On the dorsum of the right hand there was an abdominal flap of 8.5 x 5.0 cm that was ruddy in color, nontender and fixed.  The stump itself was nontender.  The Veteran was able to oppose the fourth digit and his thumb.  He was able to come within 6 cm of the transverse crease.  Flexion at the metacarpophalangeal (MCP) joint was from 0 to 30 degrees.  It was fixed at the proximal interphalangeal (PIP) joint at 10 degrees of flexion and at the distal interphalangeal joint at 50 degrees of flexion.  The fifth digit came to within 4 cm of the transverse crease and he was able to oppose the thumb.  The fifth digit had a radial deflection at the MCP joint of 30 degrees and ulnar deflection at the PIP joint of 30 degrees.  Radial deflection of the distal interphalangeal joint was 30 degrees.  The MCP joint could flex from 0 to 50 degrees.  The PIP joint was fixed at 30 degrees of flexion.  The distal interphalangeal (DIP) joint was fixed at 30 degrees of flexion.  The thumb had full range of motion with no tenderness.  There was also synovitis with tenderness of all joints of the fourth and fifth digit.  

X-rays showed amputation of the second and third digits with shortening of the right third metacarpal.  There was also severe osteoarthritis of the first MCP joint with subluxation and severe osteoarthritis of the PIP joint of the fourth and fifth digit.

The diagnosis was amputation of the dominant right second and third finger with severe arthritis and extremely limited utility of the fourth and fifth digits.  The examiner further commented that there was no pain on range of motion or flare-ups on any of the above joints except.  All the joints had no additional limitations of pain, fatigue, weakness or lack of endurance following repetitive use. 

Following a private examination of the right hand in March 2010, the diagnoses were status post traumatic loss of right index and long fingers with subsequent reconstruction and severe degenerative arthritis involving the first metacarpal trapezial joint and PIP and DIP joints of the right small and ring fingers.    

The Veteran submitted a private questionnaire and occupational therapy report in August 2010.  The questionnaire related to his symptoms with his right hand as well as his ability to perform certain activities.  The occupational therapy report showed diagnoses of amputation of the right index and long fingers and degenerative arthritis of the right small and ring fingers with joint deformities of the PIP and DIP  

In private treatment reports dated in October 2010, the Veteran reported that he had increasing pain in the ring and small finger of his right hand.  It was noted that he basically had a pincher hand and that it was getting to where he could hardly pinch his ring and small finger against his thumb.  The Veteran indicated that he had persistent numbness for about a year.  The clinical impression was arthritic joints in the fingers and some sort of neuropathic pain.  An EMG was recommended.  Results from an EMG conducted in October 2010 showed evidence of sensorimotor peripheral neuropathy.  There was no electrodiagnostic evidence of discrete carpal tunnel syndrome or ulnar neuropathy.

The Veteran testified at a February 2011 Travel Board hearing, that essentially, he has only marginal use of the fingers in his right hand and that his activities of daily living have worsened.  He stated that his ability to grasp and manipulate objects has decreased due to weakness.   

Increased Rating Claims

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Traumatic Amputation of the Index and Middle Fingers

Service connection was established for amputation of the right index and middle fingers in a June 1946 rating decision.  When the Veteran filed his current claim in January 2010, a 40 percent evaluation was in place.

The Veteran's amputation disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5146.  Under this code, a maximum 40 percent evaluation is warranted for amputation of index and long fingers of the dominant hand, and 30 percent is warranted for the non-dominant hand.

(a) The ratings for multiple finger amputations apply to amputations at the proximal interphalangeal joint or through proximal interphalangeal.

(b) Amputation through middle phalanges will be rated as prescribed for unfavorable ankylosis of the fingers.

(c) Amputations at distal joints, or through distal phalanges, other than negligible losses, will be rated as prescribed for favorable ankylosis of the fingers.

(d) Amputation or resection of metacarpal bones (more than one-half the bone lost) in multiple finger injuries will require a rating of 10 percent added to (not combined with) the ratings, multiple finger amputations, subject to the amputation rule applied to the forearm.

(e) Combinations of finger amputations at various levels, or finger amputations with ankylosis or limitation of motion of the fingers will be rated on the basis of the grade of disability; i.e. amputation, unfavorable ankylosis, most representative of the levels or combinations.

(f) With an even number of fingers involved, and adjacent grades of disability, select the higher of two grades.  Finally, loss of use of the hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic.  38 C.F.R. § 4.71a, Diagnostic Code 5146 (2010).

Based upon the evidence of record, the Board finds the Veteran is presently receiving the highest possible schedular rating for his service-connected amputation of the right index and middle fingers. The evidence shows the Veteran is properly rated under Diagnostic Code 5146.  Because the Veteran is right hand dominant, this is the maximum rating available under this code for the Veteran's condition.  As the Board is bound by these criteria, the claim for a rating in excess of 40 percent for the service connected amputation of the index and middle fingers of the right hand cannot be granted.  38 U.S.C.A. § 7104(c); Sabonis v. Brown, 6 Vet. App. 426, 430, (1994). 

Furthermore, an additional evaluation for pain on movement pursuant to 38 C.F.R. §§ 4.40, 4.40, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is not authorized when the Veteran is receiving the maximum evaluation under the pertinent diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Unfavorable Ankylosis of the Ring and Little Fingers

The Veteran's unfavorable ankylosis of the right ring and little fingers is currently assigned a 20 percent evaluation under Diagnostic Code 5219.  The Veteran is seeking a disability evaluation in excess of 20 percent for this disability.

Under Diagnostic Code 5219 unfavorable ankylosis of two digits of the hand involving the ring and little fingers are rated at a maximum 20 percent evaluation for the dominant hand and the non-dominant hand.  The record indicates that the Veteran is right handed.  

Ankylosis is considered favorable if the metacarpophalangeal or proximal interphalangeal is ankylosed and there is a gap of two inches or less between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible.  Ankylosis will be considered unfavorable if (i) the metacarpophalangeal or proximal interphalangeal is ankylosed and there is a gap of more than two inches between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, or (ii) both the metacarpophalangeal or proximal interphalangeal joints of a digit are ankylosed, even if each joint is individually fixed in a favorable position.  Finally, ankylosis will be rated as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto, if both the metacarpophalangeal or proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone.

Here, the Board notes that the Veteran is currently evaluated as 20 percent disabling under Diagnostic Code 5219.  As the Veteran is right hand dominant, this is the maximum rating available under this code for the Veteran's condition.  And because the maximum rating has been awarded for under Diagnostic Codes 5219, no additional higher evaluation is warranted due to pain, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Johnston v Brown, 10 Vet. App. 80 (1997).  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to a disability evaluation in excess of 40 percent for traumatic amputation of the right index and middle fingers and entitlement to a disability evaluation in excess of 20 percent for unfavorable ankylosis of the right ring and little fingers must be denied.

Extraschedular Consideration

The symptoms presented by the right hand disabilities are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other Veterans with the same or similar disability.  There is no evidence that the claimant's right hand disabilities at any time during the appellate term necessitated frequent hospitalization, or that either disability has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate entitlement to referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Special Monthly Compensation

It is contended that the Veteran is entitled to an additional special monthly compensation based on the loss of use of his right hand due to the amputation of the index and middle fingers and unfavorable anklylosis of the ring and little fingers.  He argues that he has little, if any; ability to perform essential functions with his right hand and the condition has progressively worsened over the years.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable under certain circumstances, including if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one hand.

The term "loss of use" of a hand is defined by 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand, could be accomplished equally well by an amputation stump with prosthesis.

The Board finds that the evidence is sufficiently in equipoise as to whether there is no effective function remaining in the right hand other than that which would be equally well served by an amputation stump with prosthesis.  The Board has considered the March 2010 VA examination findings as well as the private doctors' evaluations and the Veteran's description of his capabilities.  For example, his reports of having great difficulty buttoning shirts, holding tools and utensils, and turning a key to start a car are indicative of severe impairment of the hand's function.  His descriptions are consistent with the examination findings and in treatment records.  For example, the private treatment record dated in October 2010 noted that he could hardly pinch his ring and small finger against his thumb, and he had persistent numbness.  The actual remaining function, specifically the acts of grasping, manipulation, etc., in the right hand appears poor and thus, the Board finds it could be accomplished equally well by an amputation stump with prosthesis.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and grants special monthly compensation based on loss of use of the right hand.


ORDER

An evaluation in excess of 40 percent for traumatic amputation of the right index and middle fingers is denied.

An evaluation in excess of 20 percent for unfavorable ankylosis of the right ring and little fingers is denied.

Entitlement to special monthly compensation based on loss of use of the right hand is granted, subject to the laws governing the award of monetary benefits.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


